958 A.2d 496 (2008)
TRIZECHAHN GATEWAY LLC, A Delaware Limited Liability Company, Petitioner
v.
Paul H. TITUS, James H. McConomy, Lindsey D. Alton, Thomas D. Arbogast, S. Link Christian, David I. Cohen, Suzanne L. Dewalt, Donald T. Dulac, Jr., Martin J. Hagan, Thomas M. Hardiman, Henry R. Johnston, III, Stephen R. Kaufman, David B. Mulvihill, David G. Oberdick, Manning J. O'Connor II, Debra M. Parrish, Adrian N. Roe, Thomas J. Santone, Mark Stadler, C. Richter Taylor, Jr., Charles B. Watkins, Thomas C. Wettach, as Individuals, Trading and Doing Business as Titus & McConomy, A Pennsylvania General Partnership, also known as Titus & McConomy LLP, And Titus & McConomy, A Pennsylvania General Partnership, also known as Titus & McConomy, LLP, Respondents.
Nos. 473 WAL 2007, 475 WAL 2007.
Supreme Court of Pennsylvania.
October 8, 2008.

ORDER
PER CURIAM.
AND NOW, this 8th day of October, 2008, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
a. Whether the Superior Court improperly changed the longstanding, statutory liability of a Pennsylvania general partner by releasing two of the general partners from the obligations of the general partnership without a clear release of those general partners[?]
b. Whether the Superior Court committed clear error in releasing two general partners from distinct obligations of the partnership under two separate leases when each of them had signed only one of the said leases[?]
c. Whether the Superior Court erred by determining a purported ambiguity in the Lease at issue rather than remanding the matter to the Trial Court for findings of fact to resolve the purported ambiguity[?]
d. Whether the Superior Court misapplied the Pennsylvania standard for an award of counsel fees pursuant to a Lease containing an agreement for the payment of counsel fees[?]
The Application of Paul H. Titus, et al. to File Volume 5 of Reproduced Record Under Seal is GRANTED.
Justice TODD did not participate in the consideration or decision of this matter.